Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: It is suggested to recite “PMT” in paragraph [0018] in an unabbreviated form to properly establish the acronym.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, it is suggested to recite “each of the containers” as “each of the multiple containers”.
In claim 1, line 6, the word “positon” should read “position”;
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“holder driving mechanism” in claim 1,
“light shielding mechanism” in claim 1, and
“dispensing mechanism” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application, the holder driving mechanism is being interpreted as a mounting table on which the holder is mounted, a rotary shaft for rotating the holder mounted on the mounting table, and an actuator for rotating the rotary shaft (specification, paragraph [0031]); the light shielding mechanism is being interpreted as container side light shielding parts provided to the respective containers and a movable side light shielding part (specification, paragraph [0036]); and the dispensing mechanism is being interpreted as a nozzle, a pump mechanism, and a nozzle moving mechanism (specification, paragraph [0032]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites “the respective containers” in line 3. Since “multiple containers”, “a container” and “other containers” are established in claim 1, it is unclear which containers are being referred to in claim 3. Claims 5-8 are rejected by virtue of their dependence on a rejected base claim. It is suggested to recite “the respective containers” as “each of the multiple containers”.
Regarding claim 6, claim 6 recites “a reflector” in line 2. Since a “reflector” is established in claim 3, it is unclear if the reflector of claim 6 is the same or different from the reflector of claim 3. Claims 7 and 8 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakari et al. (JP 2010183866 A, hereinafter “Hakari”).
Regarding claim 1, Hakari teaches a biological sample analysis device (Fig. 1) that analyzes light generated by an organism-derived substance contained in a sample (paragraph [0015]), the biological sample analysis device comprising: 
a holder (Fig. 1, element 105, “rotating disk”) that is capable of holding multiple containers (101, “measurement chips”) containing the sample; 
a photodetector (106, “optical measurement unit”) that is fixed at a predetermined position (Fig. 1); 
a holder driving mechanism (Figs. 1-2 inherently teaches a holder driving mechanism because paragraphs [0025]-[0028] teaches the rotating disk holding the measurement chips is rotated) that moves the holder to position each of the containers held in the holder at a detection positon by the photodetector in sequence (paragraph [0048] teaches a processing unit that operates the rotating disk; paragraphs [0025]-[0028] teaches rotating of the rotating disk to move the measuring chip to a measurement position); and 
a light shielding mechanism (Fig. 9(a), elements 302, 305, and 309) that, while guiding light emitted from the sample in a container at the detection position to the photodetector, prevents light emitted from the sample in the other containers from being guided to the photodetector (paragraphs [0062]-[0063]).
Note the limitations of the biological sample analysis device, holder, holder driving mechanism, and light shielding mechanism are interpreted as an intended use of the claimed 
Note that the multiple containers and sample are not positively recited structurally and are interpreted as an intended use of the holder and is given patentable weight to the extent which effects the structure of the claimed apparatus (i.e. the holder is capable of holding multiple containers at a later time).
Regarding claim 2, Hakari teaches all of the elements of the current invention as stated above. Hakari further teaches the biological sample analysis device further comprising a dispensing mechanism (Fig. 1, element 102) that, into the containers, introduces a reagent that reacts with the organism-derived substance to generate light (paragraphs [0026]-[0028] teaches a reagent is introduced and emission measurement is performed), 
wherein the dispensing mechanism introduces the reagent into the container at the detection position (paragraph [0026] teaches a reagent is introduced to the measuring chip at a below the reagent adding unit for measurement).
Note the limitations of the dispensing mechanism are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 4, Hakari teaches all of the elements of the current invention as stated above. Hakari further teaches wherein the light shielding mechanism is one that covers an entire circumference of the container (Fig. 9(a) teaches the light shielding mechanism, interpreted as elements 302, 305, and 309, covers the entire circumference of element 309).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsurouoka et al. (JP06-201586A, hereinafter “Tsurouoka”).
Regarding claim 1, Tsurouoka teaches a biological sample analysis device (Fig. 4) that analyzes light generated by an organism-derived substance contained in a sample (abstract), the biological sample analysis device comprising: 
a holder (Fig. 4, element 16, “ reassuring rack”) that is capable of holding multiple containers (6) containing the sample; 
a photodetector (S, “photomultiplier tube”) that is fixed at a predetermined position (Fig. 4); 
a holder driving mechanism (B, “belt conveyor”; paragraph [0024]) that moves the holder to position each of the containers held in the holder at a detection positon by the photodetector in sequence (paragraph [0024]); and 
a light shielding mechanism (14, “light shielding member”) that, while guiding light emitted from the sample in a container at the detection position to the photodetector, prevents light emitted from the sample in the other containers from being guided to the photodetector (paragraph [0020]).
Note the limitations of the biological sample analysis device, holder, holder driving mechanism, and light shielding mechanism are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Note that the multiple containers and sample are not positively recited structurally and are interpreted as an intended use of the holder and is given patentable weight to the extent 
Regarding claim 4, Tsurouoka teaches all of the elements of the current invention as stated above. Tsurouoka further teaches wherein the light shielding mechanism is one that covers an entire circumference of the container (Fig. 4 teaches element 14 covering the entire circumference of container 6).

Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the closest prior art of Hakari (JP 2010183866 A) fails to teach wherein the light shielding mechanism comprises: container side light shielding parts that are provided to the respective containers and cover upper parts of the respective containers; and a movable side light shielding part that moves back and forth with respect to the container at the detection position, as well as covers a lower part of the container at the detection position, and the movable side light shielding part includes a reflector that guides the light emitted from the sample in the container at the detection position to the photodetector. While Hakari teaches the light shielding mechanism (Fig. 9(a), elements 302, 305 and 309) comprises a part that covers the lower part of container 306, the part is not capable of moving back and forth with respect to the container. While the light shielding mechanism comprises a second part (302) 
	None of the prior art teaches or fairly suggests, alone or combination, all of the limitations of claim 3, specifically the light shielding mechanism comprising container side light shielding parts provided to respective containers and a movable side light shielding part. Thus, claim 3, is deemed allowable. Claims 5-8 are deemed allowed based on their dependency on claim 3.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanaya (US 20160245935 A1) teaches a biological sample analysis device (Fig. 1) comprising a holder (14) holding multiple containers (22), a photodetector (38) that is fixed, a holder driving mechanism (12), and a light shielding mechanism (50).
Watabe et al. (JP 2000180368 A, hereinafter “Watabe”) teaches a biological sample analysis device (Fig. 1) that analyzes light generated by an organism-derived substance contained in a sample (abstract), the biological sample analysis device comprising: a holder (Fig. 1, element 302, “reaction turntable”) that is capable of holding multiple containers (301) containing the sample; a photodetector (314, “colorimetric measuring device”) that is fixed at a predetermined position (Fig. 1); a holder driving mechanism (303; paragraph [0012]) that moves the holder to position each of the containers held in the holder at a detection positon by the photodetector in sequence (paragraph [0012]); and a light shielding mechanism (Fig. 3, while guiding light emitted from the sample in a container at the detection position to the photodetector, prevents light emitted from the sample in the other containers from being guided to the photodetector (paragraph [0023]).
Clark et al. (WO 9508774 A2) teaches a biological sample analysis device (Fig. 1) comprising a holder (64) holding multiple containers (68), a photodetector (Fig. 17, element 71)) that is fixed, a holder driving mechanism (inherent to the holder 64), and a light shielding mechanism (Fig. 17, element 660).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HENRY H NGUYEN/Examiner, Art Unit 1798

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797